
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.35



THE MEDICINES COMPANY


Restricted Stock Agreement
Granted Under 2007 Equity Inducement Plan

        THIS AGREEMENT made as of this    day of                        , 2008,
between The Medicines Company, a Delaware corporation (the "Company")
and                                     (the "Participant").

        For valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:

        1.    Issuance of Shares.    The Company shall issue to the Participant,
subject to the terms and conditions set forth in this Agreement and in the
Company's 2004 Equity Inducement Plan (the "Plan"),
                                    shares (the "Shares") of common stock,
$0.001 par value, of the Company ("Common Stock"). The Company shall issue to
the Participant four stock certificates in the name of the Participant, each
certificate representing 25% of the Shares, and the Company shall deliver the
certificates to the Secretary of the Company, as escrow agent under the Joint
Escrow Instructions in the form attached to this Agreement as Exhibit A. The
Participant agrees that the Shares shall be subject to vesting set forth in
Section 2 of this Agreement and the restrictions on transfer set forth in
Section 3 of this Agreement.

        2.    Vesting.    

        (a)   The Shares are subject to vesting in annual increments of 25% per
year (the "Vesting Requirements"). 25% of the Shares shall vest
on                                    , 2009 (the "Initial Vesting Date") as
long as the Participant is employed by the Company on such date. The remaining
75% of the Shares shall vest in equal 25% increments on each anniversary of the
Initial Vesting Date (each, a "Subsequent Vesting Date") as long as the
Participant is employed by the Company on each such Subsequent Vesting Date.

        (b)   In the event that the Participant ceases to be employed by the
Company for any reason or no reason, with or without cause, prior
to                                    , 2012, the Participant shall forfeit all
of the Unvested Shares (as defined below) and all such Unvested Shares shall be
cancelled by the Company.

        "Unvested Shares" means the total number of Shares multiplied by the
Applicable Percentage (as defined below) at the time the Participant ceases to
be employed by the Company.

        "Applicable Percentage" shall be 100% prior to the Initial Vesting Date,
and shall be reduced by 25% on the Initial Vesting Date and on each Subsequent
Vesting Date. The Applicable Percentage shall be zero on or
after                                    , 2012.

        (c)   After the time at which any Shares are forfeited pursuant to
subsection (b) above, the Company shall not pay any dividend to the Participant
on account of such Shares or permit the Participant to exercise any of the
privileges or rights of a stockholder with respect to such Shares, but shall, in
so far as permitted by law, treat the Company as the owner of such Shares.

        (d)   If the Participant is employed by a parent or subsidiary of the
Company, any references in this Agreement to employment with the Company or
termination of employment by or with the Company shall instead be deemed to
refer to such parent or subsidiary.

        3.    Restrictions on Transfer.    The Participant shall not sell,
assign, transfer, pledge, hypothecate or otherwise dispose of, by operation of
law or otherwise (collectively "transfer") any Unvested Shares, or any interest
therein, except that the Participant may transfer such Shares (i) to or for the
benefit of any spouse, children, parents, uncles, aunts, siblings, grandchildren
and any other relatives approved by the Board of Directors (collectively,
"Approved Relatives") or to a trust established solely for the benefit of the
Participant and/or Approved Relatives, provided that such Shares shall remain
subject to this Agreement (including without limitation the restrictions on
transfer set forth in this Section 3) and such

--------------------------------------------------------------------------------



permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement or (ii) as part of the sale of
all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation), provided that, in accordance
with the Plan, the securities or other property received by the Participant in
connection with such transaction shall remain subject to this Agreement.

        4.    Escrow.    

        The Participant and the Company shall, upon the execution of this
Agreement, execute Joint Escrow Instructions in the form attached to this
Agreement as Exhibit A. The Joint Escrow Instructions shall be delivered to the
Secretary of the Company, as escrow agent thereunder. The Participant hereby
instructs the Company to deliver to such escrow agent, the certificate(s)
evidencing the Shares issued hereunder. Such materials shall be held by such
escrow agent pursuant to the terms of such Joint Escrow Instructions.

        5.    Restrictive Legends.    

        All certificates representing Shares shall have affixed thereto a legend
in substantially the following form, in addition to any other legends that may
be required under federal or state securities laws:

"The shares of stock represented by this certificate are subject to forfeiture
and restrictions on transfer set forth in a certain Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation."

        6.    Provisions of the Plan.    

        (a)   This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this Agreement.

        (b)   As provided in the Plan, upon the occurrence of a Reorganization
Event (as defined in the Plan), the rights of the Company hereunder shall inure
to the benefit of the Company's successor and shall apply to the cash,
securities or other property which the Shares were converted into or exchanged
for pursuant to such Reorganization Event in the same manner and to the same
extent as they applied to the Shares under this Agreement. If, in connection
with a Reorganization Event, a portion of the cash, securities and/or other
property received upon the conversion or exchange of the Shares is to be placed
into escrow to secure indemnification or other obligations, the mix between the
vested and unvested portion of such cash, securities and/or other property that
is placed into escrow shall be the same as the mix between the vested and
unvested portion of such cash, securities and/or other property that is not
subject to escrow.

        7.    Withholding Taxes; Section 83(b) Election.    

        (a)   The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the issuance of the Shares to the Participant or the lapse of the
Vesting Requirements.

        (b)   The Participant has reviewed with the Participant's own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant's own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement. The Participant understands that it may be
beneficial in many circumstances to elect to be taxed at the

2

--------------------------------------------------------------------------------






time the Shares are issued rather than when and as the Vesting Requirements
expire by filing an election under Section 83(b) of the Internal Revenue Code of
1986 with the I.R.S. within 30 days from the date of issuance.

        THE PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY THE PARTICIPANT'S
RESPONSIBILITY AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER
SECTION 83(b), EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON THE PARTICIPANT'S BEHALF.

        8.    Miscellaneous.    

        (a)   No Rights to Employment.    The Participant acknowledges and
agrees that the vesting of the Shares pursuant to Section 2 hereof is earned
only by continuing service as an employee at the will of the Company (not
through the act of being hired or purchasing Shares hereunder). The Participant
further acknowledges and agrees that the transactions contemplated hereunder and
the Vesting Requirements set forth herein do not constitute an express or
implied promise of continued engagement as an employee or consultant for the
vesting period, for any period, or at all.

        (b)   Severability.    The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement and each other provision of this Agreement
shall be severable and enforceable to the extent permitted by law.

        (c)   Waiver.    Any provision for the benefit of the Company contained
in this Agreement may be waived, either generally or in any particular instance,
by the Board of Directors of the Company.

        (d)   Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.

        (e)   Notice.    All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery, facsimile delivery
or delivery by overnight courier, addressed to the other party hereto at the
address shown beneath his or its respective signature to this Agreement, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 8 (e).

        (f)    Pronouns.    Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.

        (g)   Entire Agreement.    This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

        (h)   Amendment.    This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.

        (i)    Governing Law.    This Agreement shall be construed, interpreted
and enforced in accordance with the internal laws of the State of Delaware
without regard to any applicable conflicts of laws.

        (j)    Participant's Acknowledgments.    The Participant acknowledges
that he or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant's own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the

3

--------------------------------------------------------------------------------






legal and binding effect of this Agreement; and (v) understands that the law
firm of WilmerHale, is acting as counsel to the Company in connection with the
transactions contemplated by the Agreement, and is not acting as counsel for the
Participant.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

  THE MEDICINES COMPANY      
 
By:


--------------------------------------------------------------------------------

  Name: Glenn P. Sblendorio   Title: Executive Vice President and
Chief Financial Officer

 


 
PARTICIPANT
 
 
         

--------------------------------------------------------------------------------

Name         Address:  

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.35



THE MEDICINES COMPANY
